Case: 1:21-cv-00135 Document #: 43-5 Filed: 04/30/21 Page 1 of 6 PageID #:362




                EXHIBIT D
4/27/2021        Case: 1:21-cv-00135 Document #: 43-5    Filed:
                                                   Illinois Opt-Out04/30/21    Page 2 of 6 PageID #:363
                                                                    Request Form




                                             Illinois Resident Opt-Out Form

         This form is designed to enable Illinois residents to opt-out of
                            Clearview search results.

                          Press ENTER or click the button below to start.


                                                         Start
                                                        press Enter ↵

                                                         Takes 2 min




https://clearviewai.typeform.com/to/HDz8tJ                                                                1/1
4/27/2021        Case: 1:21-cv-00135 Document #: 43-5    Filed:
                                                   Illinois Opt-Out04/30/21    Page 3 of 6 PageID #:364
                                                                    Request Form




 1       Are you an Illinois Resident or are you submitting this request
         on behalf of an Illinois resident? *

             Y    Yes

             N    No

            Submit

         press Ctrl + Enter ↵




                                              0% completed                   Powered by Typeform


https://clearviewai.typeform.com/to/HDz8tJ                                                                1/1
4/27/2021        Case: 1:21-cv-00135 Document #: 43-5    Filed:
                                                   Illinois Opt-Out04/30/21    Page 4 of 6 PageID #:365
                                                                    Request Form




 2       You have read and understand the Illinois Biometric
         Retention Policy [Click here to view]. To fulfill your request,
         you will have to provide a picture of yourself. Clearview will
         generate facial vectors from this picture, and then use that
         representation to find and block any additional photos of
         you from appearing in our search results that were not
         already blocked. The photo you share will not be included in
         future search results, and will not be used for any other
         purposes beyond fulfilling your opt-out request and
         Clearview’s ongoing legal obligation.

         By clicking "I accept", you consent to the collection, use and
         storage of your biometric data for the purpose of blocking
         any images of me that may appear in Clearview search
         results. You understand that your biometric information will
         be retained pursuant to the terms of the Illinois Biometric
         Retention Policy. *

             A    I accept

             B    I don’t accept




                                              25% completed                  Powered by Typeform


https://clearviewai.typeform.com/to/HDz8tJ                                                                1/1
4/27/2021        Case: 1:21-cv-00135 Document #: 43-5    Filed:
                                                   Illinois Opt-Out04/30/21    Page 5 of 6 PageID #:366
                                                                    Request Form




 3       Please upload a photo of the person who is the subject of this
         request. If you're submitting it for yourself, share a photo of
         yourself. If you're submitting it for someone else, please share
         a photo of that person. *




                                                Choose file or drag here
                                                      Size limit: 10MB




                                              50% completed                  Powered by Typeform


https://clearviewai.typeform.com/to/HDz8tJ                                                                1/1
4/27/2021        Case: 1:21-cv-00135 Document #: 43-5    Filed:
                                                   Illinois Opt-Out04/30/21    Page 6 of 6 PageID #:367
                                                                    Request Form




 4       Please enter an email address so we can send a confirmation
         of completion of your request. *

         name@example.com

            Submit

         press Ctrl + Enter ↵




                                              50% completed                  Powered by Typeform


https://clearviewai.typeform.com/to/HDz8tJ                                                                1/1
